Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe (US 2009/0067386 A1) in view of Maattanen (US 2020/0228931 A1).
Regarding claim 1, Kitazoe discloses a method of a user equipment (UE) (122) in wireless communication system, the method comprising: identifying whether the UE is in a camped on any cell state or a camped normally state (fig. 4; paragraph [0071], steps 402-410; paragraph [0011]; ); monitoring a short message, in case that the UE is in the camped on any cell state (fig. 4; paragraph [0071], steps 410-412; paragraph [0012]-[0013], explaining system information of limited service such as emergency calls); and monitoring the short message and a paging message, in case that the UE is in the camped normally state (fig. 4; paragraph [0071], steps 406-408, illustrates monitoring received level of calls and system information).
 Kitazoe doesn’t disclose wherein the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and the short message is received via downlink control information (DCI) with or without the paging message using a short message field.  
Maattanen teaches wherein the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and the short message is received via downlink control information (DCI) with or without the paging message using a short message field (e.g. paragraph [0034]; [0072]-[0074]; [0170]-[0174]; [0180]; and so on).

Regarding claim 11, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding user equipment (UE), and the rejection to claim 1 is applied hereto.
Regarding claim 4 and 14, as applied above, Kitazoe discloses short message (emergency call). However, Kitazoe doesn’t disclose wherein the short message is received on a physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI).  
Maattanen teaches wherein the short message is received on a physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI) (paragraph [0067]; [0075]; [0088]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message is received on a physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI) as taught by Maattanen into Kitazoe in order to improve bandwidth utilization and efficiency of communication.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Maattanen, and further in view of Jung et al. (US 2018/0176972 A1).
Regarding claim 2 and 12, Kitazoe discloses idle state or mode (e.g. paragraph [0069]). However, Kitazoe doesn’t disclose wherein the camped on any cell state is only applicable for RRCIDLE state. 
Jung teaches wherein the camped on any cell state is only applicable for RRCIDLE state (paragraph [0249]; [0252]-[0254]; and etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the camped on any cell state is only applicable for RRCIDLE state as taught by Jung into Kitazoe in view of Maattanen in order to reduce power consumption.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Maattanen, and further in view of Sang et al. (US 2019/0045481 A1).
Regarding claim 3 and 13, Kitazoe discloses camped normally state. However, Kitazoe doesn’t disclose wherein the camped normally state is applicable for RRCIDLE and RRCINACTIVE state
Sang teaches wherein the camped normally state is applicable for RRCIDLE and RRCINACTIVE state (paragraph [0073]; [0083]; [0145]; and so on).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the camped normally state is applicable for RRCIDLE and RRCINACTIVE state as taught by Sang into Kitazoe in view of Maattanen in order to reduce congestion.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0164250 A1) in view of Maattanen.
Regarding claim 6, Kim discloses a method of a base station (e.g. 303) in wireless communication system (e.g. fig. 1), the method comprising: identifying whether to transmit a short message and scheduling information for a paging message (paragraph [0061]-[0062]; [0052]; [0078]; and so on, illustrating determining whether to transmit short message such as resource allocation message and/or system information and scheduling information for a paging message); transmitting, to a user equipment (UE), the short message on a control channel physical downlink control channel (PDCCH) using paging radio network temporary identifier (P-RNTI) based on the identification (paragraph [0057]; [0061]-[0063]; [0075]; [0082], explaining the transmission of the short message via PDCCH and using P-RNTI); and transmitting, to the UE, the paging message based on the scheduling information in case that the scheduling information is identified to transmit (paragraph [0061]; [0151]; [0158]; [0160], describing the transmission of the paging message based on the scheduling and/or allocation).
Kim doesn’t explicitly disclose wherein the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and the short message is transmitted via downlink control information (DCI) with or without the paging message using a short message field.
Maattanen teaches wherein the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and the short message is received via downlink control information (DCI) with or without the paging 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message comprises indication information on a modification of system information or indication information on at least one of an earthquake and tsunami warning system (ETWS) or a commercial mobile alerting system (CMAS), and the short message is received via downlink control information (DCI) with or without the paging message using a short message field as taught by Maattanen into Kim in order to improve bandwidth utilization.
Regarding claim 16, the claim includes features identical to the subject matter mentioned in the rejection to claim 6. The claim is a mere reformulation of claim 6 in order to define the corresponding user equipment (UE), and the rejection to claim 6 is applied hereto.
Regarding claim 7 and 17, as applied above, Kim discloses short message and paging message. However, Kim doesn’t disclose wherein the short message is monitored by the UE in a camped on any cell state, and wherein the short message and the paging message are monitored by the UE in a camped normally state.  
Kitazoe discloses wherein the short message is monitored by the UE in a camped on any cell state (fig. 4; paragraph [0071], steps 410-412; paragraph [0012]-[0013], explaining system information of limited service such as emergency calls); and wherein the short message and the paging message are monitored by the UE in a camped normally state (fig. 4; paragraph [0071], steps 406-408, illustrates monitoring received level of calls and system information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the short message is monitored by the UE in 
Regarding claim 8 and 18, Kim discloses disclose the camped on any cell state is only applicable for RRC_IDLE state (paragraph [0103]-[0104]; [0112]). 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0164250 A1) in view of Maattanen, and further in view of Sang.
Regarding claim 9 and 19, the modified communication of Kim discloses disclose the camped on normally state is applicable for RRC_IDLE state (paragraph [0103]-[0104]; [0112]). However, the modified communication of Kim doesn’t explicitly disclose the camped normally state is applicable for RRC_IDLE and RRC_INACTIVE state. 
Sang teaches the normally state is applicable for RRC_IDLE and RRC_INACTIVE state (paragraph [0073]; [0083]; [0145]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use monitoring a short message in case that the UE is in the camped on any cell state; and monitoring a short message and a paging message in case that the UE is in the camped normally state as taught by Sang into the modified communication of Kim in order to reduce congestion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461